Title: Henry Wheaton to Thomas Jefferson, 23 June 1812
From: Wheaton, Henry
To: Jefferson, Thomas


          Sir, Providence, R.I, 23d June, 1812, 
          Having been informed by Judge Story of the Supreme Court, that you had caused to be printed for circulation among your friends the Breif which you had prepared for the use of your counsel in the case of Edward Livingston concerning the Batture at New Orleans, I am induced to request a copy for my own private use—Although I have not the honour to rank among your friends yet the sincere respect and veneration which I bear for your talents and services, and my enthusiasm in the science of jurisprudence, must form my apology for making this request, should you deem it improper to grant it—
          I am with sentiments of respect and consideration your obedient humble servant,Henry Wheaton—
        